IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: NOMINATION PETITIONS OF         : No. 156 WAL 2017
JAMES D. SELELYO (DEMOCRATIC)          :
CANDIDATE FOR MAGISTERIAL              :
DISTRICT JUDGE FOR DISTRICT 05-03-     : Petition for Allowance of Appeal from
06                                     : the Order of the Commonwealth Court
                                       :
                                       :
PETITION OF: JOAN BONI                 :


                                   ORDER



PER CURIAM

      AND NOW, this 19th day of September, 2017, the Petition for Allowance of

Appeal is DENIED.